Order unanimously affirmed without costs. Memorandum: The record supports Family Court’s determination that respondent sexually abused his stepdaughter. That determination supports the court’s further determination that respondent neglected his other children (see, Matter of Anita U., 185 AD2d 378, 380-381; Matter of Lynelle W., 177 AD2d 1008; Matter of Christina Maria C., 89 AD2d 855). (Appeal from Order of Onondaga County Family Court, Hedges, J.— Child Abuse.) Present—Lawton, J. P., Wesley, Callahan, Balio and Davis, JJ.